Citation Nr: 0827627	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign schwannoma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

4.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, right lower extremity, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a higher initial evaluation for peripheral 
neuropathy, left lower extremity, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1967, 
with service in the Republic of Vietnam from May 1966 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In June 2008, a hearing was held 
before the undersigned Veterans Law Judge.    

Review of the record indicates that the veteran has claimed 
entitlement to service connection for hearing loss and 
erectile dysfunction and entitlement to a total disability 
rating based upon individual unemployability.  See Statements 
in Support of Claim, dated August 26, 2003, and May 30, 2006, 
and transcript of personal hearing dated June 30, 2008.  
These matters are referred to the RO for appropriate action.  

All of the claims, with the exception of entitlement to a 
higher rating for diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's diabetes mellitus does not require insulin or 
regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher rating for diabetes mellitus

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied prior to the initial 
RO adjudication of the claim by means of a March 2002 letter 
to the veteran that addressed all three notice elements.  
Additional letters were sent to the veteran in July 2003, 
March 2006, and June 2006.  Regardless, the United States 
Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to 
downstream questions, such as the disability rating and 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and examined 
the veteran in May 2002 and August 2005.  Although the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits, the documentation of record indicates 
that this is based upon disabilities other than his diabetes 
mellitus.  Accordingly, there is no need to obtain his SSA 
records with respect to this claim.   VA has satisfied its 
assistance duties.

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's diabetes mellitus is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under it, diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, warrants a 20 percent 
rating.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
rating.  The Diagnostic Code defines regulation of activities 
as avoidance of strenuous occupational and recreational 
activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate 
compensable manifestations of diabetes mellitus separately 
unless they are part of the criteria to support a 100 percent 
rating under Diagnostic Code 7913.

On VA examination in May 2002, the veteran reported that he 
was on antiglycemic medications and had not had any 
hospitalizations for ketoacidosis or hypoglycemic reactions.  
He was following a restricted ADA diet and had lost 25 pounds 
as part of a planned weight loss.  He did not have any 
specific restrictions of his activities from his diabetes 
mellitus.  He was taking glyburide and had never required 
insulin.  He was seeing his diabetic care provider every 2 or 
3 months.  The examiner indicated hat he had not had any 
significant adverse effects from diabetes mellitus but that 
he would likely need an increase in his medications for it.  

On VA examination in August 2005, the veteran denied a 
history of ketoacidosis or hypoglycemic reactions and had not 
been hospitalized for such.  He was on a low sugar diet and 
avoiding fried foods.  He denied specific caloric 
restrictions, reported he was slowly losing weight, and 
weighed 292 pounds.  He denied any restrictions of activities 
directly related to diabetes mellitus and was seeing a 
diabetic care provider every 3 months.  He denied other 
symptoms such as anal pruritis or loss of strength.  
Urinalysis from July 2005 was within normal limits.  The 
examiner diagnosed non-insulin requiring type 2 diabetes 
mellitus.

At his hearing before the Board in June 2008, it was reported 
that the veteran did not take insulin; rather, he took an 
oral medication for his diabetes.

Based on the evidence, a rating higher than 20 percent is not 
warranted for diabetes mellitus.  The veteran does not 
require insulin or regulation of activities.  In order for a 
40 percent rating to be assigned, diabetes mellitus must 
require insulin, a restricted diet, and regulation of 
activities.  

Additionally, other than the veteran's peripheral neuropathy, 
which is rated separately, the evidence, specifically the May 
2002 and August 2005 VA examination reports, indicates that 
there are no other separately compensable complications of 
diabetes mellitus.  The VA examiner in August 2005 stated 
that he could not relate a specific disability to the 
veteran's diabetes mellitus.  At the time of the examination, 
he reported that there was no evidence of diabetes 
retinopathy and that other that the lower extremities, the 
veteran was neurologically intact.  Accordingly, other 
separate ratings are not warranted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A higher initial rating for diabetes mellitus is denied.


REMAND

Peripheral neuropathy and hypertension

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

An Explanation of Determination from SSA shows that the 
veteran claimed that he was disabled from several problems, 
including hypertension and neuropathy.  On remand, his SSA 
records should be obtained.  

The last VA examination for lower extremity peripheral 
neuropathy was in August 2005.  During the veteran's hearing 
before the undersigned in June 2008, he indicated that he 
could not control his feet as well as he could three years 
ago.  In essence, he has alleged that there has been an 
increase in the severity of his peripheral neuropathy of his 
lower extremities.  This being the case, a VA examination is 
necessary.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

With respect to hypertension, the service medial records show 
that on pre-induction examination in July 1964, the veteran 
gave a history of high blood pressure.  His blood pressure 
reading was 140/90.  The examiner noted a history of 
hypertension, unverified.  

On induction examination in May 1965, the veteran again gave 
a history of high blood pressure.  His blood pressure reading 
was 130/88.   The examiner noted transient increased blood 
pressure accompanied by headaches and dizziness.  

During service in November 1965, the veteran complained of 
light-headed dizziness and gave a history of trouble with 
high blood pressure over the past couple of years.  He 
reported occurrences of blurred vision when sitting or 
standing suddenly over the past 4 years.  His blood pressure 
was recorded as 130/90.  The examiner's impression was 
questionable borderline hypertension.  

On separation examination in May 1967, the veteran's blood 
pressure was recorded as 136/86.  

After service, the medical evidence shows that the veteran 
was diagnosed as having hypertension in February 1988, at 
which time he gave a history of hypertension and/or 
borderline hypertension for 25 years.

In view of the foregoing, on remand a medical opinion should 
be obtained as to the date of onset of the veteran's 
hypertension.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, none of the letters to the veteran implementing 
VA's notice duties under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
inform him of the information and evidence necessary to 
substantiate a claim for secondary service connection for 
hypertension, and this should be accomplished.  

Benign schwannoma

If malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, becomes 
manifest to a degree of 10 percent in a veteran who was 
exposed to Agent Orange in service, it shall be presumed to 
be service-connected.  A veteran who served in the Republic 
of Vietnam at any point from January 9, 1962 to May 7, 1975 
shall be presumed to have been exposed to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

February 1988 VA medical records indicate that a chest x-ray 
had noted a large mass in the veteran's right lower lobe.  
After computed tomography (CT) scan, he underwent surgery.  A 
large mass from the posterior mediastinum just to the right 
of the vertical column was removed.  A pathological report 
dated February 25, 1988 diagnosed a benign schwannoma, 
focally melanotic.  Another tissue examination dated March 4, 
1988, noted that certain features characterized the tumor as 
of nerve sheath origin (schwannoma).  The veteran's wife 
testified that the veteran's tumor was initially 
characterized as benign, but after all of the pathology 
reports, it was found to be malignant.  On remand, a medical 
opinion is required to clarify this matter.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice, 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), that identifies (1) the 
information and evidence necessary to 
substantiate the claim for secondary 
service connection for hypertension; 
(2) the information and evidence the 
veteran must provide; and (3) the 
information and evidence VA will seek 
to obtain for him.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Thereafter, schedule the veteran 
for a VA neurological examination.  The 
claims file must be made available to 
and reviewed by the examiner.  Any 
indicated tests should be accomplished 
and reported in specific detail.  

The examiner should identify and 
describe in detail all manifestations 
of the veteran's right and left lower 
extremity peripheral neuropathy. 

The examiner should identify any 
neurological findings related to the 
service-connected disabilities and 
fully describe the extent and severity 
of those symptoms.  The specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability 
(i.e., mild, moderate, or severe 
incomplete paralysis; or complete 
paralysis).

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Arrange for a VA specialist in 
cardiovascular disease to review the 
veteran's claims folder.  The examiner 
should express an opinion as to the 
date of onset of the veteran's 
hypertension.  The examiner is to 
provide opinions on the following:

Did the veteran, to a medical 
certainty, have hypertension prior to 
his active service from May 1965 to 
June 1967?  If so, did he suffer a 
permanent increase in the severity of 
the preexisting hypertension during 
service that was not due to the natural 
progress of the pathology (i.e., an 
increase in pathology that did not 
abate after service and would not have 
increased had he not been in service)?

Is it at least as likely as not (50 
percent or more likelihood) that the 
veteran's hypertension had its onset 
during his active service from May 1965 
to June 1967 or is related to any in-
service injury or disease?  In 
providing this opinion, please discuss 
the significance of the complaints and 
findings noted during service in 
November 1965.

Is it at least as likely as not (50 
percent or more likelihood) that the 
veteran's hypertension was either (a) 
caused by, or (b) aggravated by his 
service-connected diabetes mellitus?  
	
A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

5.  Arrange for a VA specialist in 
oncology to review the veteran's claims 
folder.  The examiner should express an 
opinion as to whether the veteran's 
tumor that was removed in February 1988 
was benign schwannoma or malignant 
schwannoma.  In providing this opinion, 
the examiner should discuss the 
significance of the pathological 
reports dated February 25, 1988, and 
March 4, 1988. 
	
A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading 
to the determination or opinion.

6.  Finally, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


